 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10
      DANA GRAY SAUCEDA; DAVID                                  Case No. 1:18-cv-01540-LJO-EPG
11    GONZALEZ,

12                      Plaintiffs,                             ORDER RE: STIPULATED REQUEST FOR
                                                                DISMISSAL OF ACTION WITH
13             v.                                               PREJUDICE AS TO CLAIMS OF
                                                                PLAINTIFF DAVID GONZALEZ ONLY
14    BNSF RAILWAY COMPANY,
                                                                (ECF No. 8)
15                      Defendant.

16

17           Plaintiff David Gonzalez and Defendant BNSF Railway Company have filed a stipulation

18    to dismiss the action with prejudice only as to the claims of David Gonzalez (ECF No. 8). In

19    light of the stipulation, the case has ended and is dismissed with prejudice only as to claims of

20    Plaintiff David Gonzalez against Defendant BNSF Railway Company.1 See Fed. R. Civ. P.

21    41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22
     IT IS SO ORDERED.
23

24        Dated:    January 17, 2019                                   /s/
                                                              UNITED STATES MAGISTRATE JUDGE
25

26
27
      1
        The other Defendant, Center for Human Services, was dismissed from this action prior to the removal of the case
28    to federal court. (See ECF No. 1 at 28.)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
